HALLAM, J.
(dissenting.)
I dissent: The order of the trial court, while in form the granting of a new trial, is nothing more or less than an order directing a trial by jury on the ground that the court had no power to try the case in any other manner. The opinion holds that the court *525could not do that without going to the end of the case, that is, to a decision. It seems to me the court was not obliged to do this. Of what use is a decision, if the court is now right in the position that it was beyond his power to try the case without a jury? If the trial court was without such power, this court is asked to mandamus him to make a decision which we must later mandate him to vacate. I am unwilling to admit that the processes of the law require us to command the trial court to perform so useless a ceremony. Suppose, for example, the trial court had discovered his want of power to try the case early in the trial. Under the rule of this decision, must he not nevertheless go through to the end however long it may take?
The mandamus to the trial court is a direction that he is on a one way road. If he is on the wrong road, the traffic rules forbid him to turn around or back up. He must be commanded to go to the end of the road, there to find a command to turn back and retrace his steps to the point of beginning. With this practice I do not agree.